Citation Nr: 1455485	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for numbness of the right leg.

2.  Entitlement to service connection for a left knee disorder to include as secondary to service-connected degenerative joint disease of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 2000.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014. A transcript of the hearing is of record.

The issues of entitlement to service connection for a left knee disorder and entitlement to an increased rating for degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran has a current diagnosis of right lumbar spine radiculopathy related to active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, right lumbar spine radiculopathy was incurred in active military service.   38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran contends that he has right leg numbness secondary to his service-connected back disability.  He also asserts that he had a continuity of symptomatology of right leg numbness and pain since active military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A June 1991 service treatment record shows that the Veteran was diagnosed with low back pain and radicular symptoms of the right leg.  The Veteran was diagnosed with right sided L4 radiculopathy in an April 1992 surgery narrative summary.  A VA peripheral nerve examination in April 2000 provides a diagnosis of right lumbar spine radiculopathy.  The Veteran reported in the April 2008 VA examination that he experiences tingling and pain from the buttocks down to the right leg and quads.  He has had these symptoms for approximately 17 years.  The neurological examination revealed normal motor and sensory function of the right lower extremity.  The examiner did not state whether the Veteran had a diagnosis of a right lower extremity disability manifested by pain and numbness.  The Veteran and his wife testified at the October 2014 Board hearing that the Veteran has had continuous pain and numbness of the right leg since active military service.  The Board finds it persuasive that the Veteran was diagnosed with radiculopathy of the right lower extremity and he has had continuous symptoms of right leg numbness and pain since service.  

In light of the foregoing, the Board concludes that the evidence of record is in equipoise with respect to whether the Veteran currently has right lumbar spine radiculopathy that is related to active military service.  Thus, entitlement to service connection for right lumbar spine radiculopathy is warranted.


ORDER

Entitlement to service connection for right lumbar spine radiculopathy is granted.


REMAND

With respect to the Veteran's service connection claim for a left knee disorder, the Veteran was provided with a VA examination in May 2014.  The examiner determined that the Veteran's left knee disorder is not caused by his service-connected right knee disability.  The examiner did not address the issue of whether the Veteran's left knee disorder is aggravated by his service-connected right knee disability.  The Veteran indicated in the October 2014 Board hearing that his left knee disorder is also secondary to his service-connected back disability.  Furthermore, the Veteran testified in the October 2014 Board hearing that he injured his left knee in service and he has had a continuity of left knee pain since service.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion. 

The Veteran testified that his right knee disability has become worse since the last VA examination that evaluated his right knee disability in May 2014.  See Hearing Transcript at 4.  He explained that he now has problems with his knee collapsing and swelling.  He also testified that he has instability of the right knee.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992). Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  In addition, the May 2014 VA examiner noted that he was unable to test the Veteran's right knee for anterior, posterior and medial-lateral instability; however, the examiner documented that the Veteran's right knee was normal with respect to instability.  Therefore, the evidence of record reveals that another VA examination is necessary to determine the current severity of the Veteran's right knee disability.

The Veteran testified at the October 2014 Board hearing that he has received treatment for his knees at Randolph Air Force Base Clinic and Wilford Hall Medical Center.  These treatment records are not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and to elicit from him the appropriate consent to obtain any private treatment records from Randolph Air Force Base Clinic and Wilford Hall Medical Center.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's bilateral knee disability and associate them with the Veteran's VA claims folder.

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination by an orthopedist to determine the current severity of his service-connected right knee disability and to evaluate his service connection claim for a left knee disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.
The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following

a. whether any left knee disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service.  As part of his or her rationale, the examiner is asked to address the Veteran's lay statements of continuity of left knee pain since active military service.

b. If the answer to question (a) is negative, then whether the Veteran's left knee disorder is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected right knee disability and/or back disability to include as due to any altered gait. 

The examiner should provide a complete explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.

3. Upon completion of the foregoing, readjudicate the Veteran's service connection claim for a left knee disorder and increased rating claim for a degenerative joint disease of the right knee, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


